EXHIBIT PUBLISHED CUSIP NUMBER:40425NAC6 CREDIT AGREEMENT Dated as of June 30, 2008 among HNI CORPORATION, as Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO, as Guarantors THE LENDERS PARTIES HERETO and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent and WELLS FARGO BANK, N.A., as Documentation Agent WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger, Manager and Book Runner TABLE OF CONTENTS SECTION 1 DEFINITIONS 1 1.1 Definitions. 1 1.2 Computation of Time Periods, Etc. 19 1.3 Accounting Terms. 19 SECTION 2 CREDIT FACILITY 20 2.1 Term Loan. 20 2.2 Default Rate. 21 2.3 Extension and Conversion. 21 2.4 Prepayments. 22 2.5 Fees. 22 2.6 Computation of Interest and Fees. 23 2.7 Pro Rata Treatment and Payments. 23 2.8 Non-Receipt of Funds by the Administrative Agent. 25 2.9 Inability to Determine Interest Rate. 25 2.10 Illegality. 26 2.11 Requirements of Law. 27 2.12 Indemnity. 28 2.13 Taxes. 28 2.14 Replacement of Lenders. 30 SECTION 3 REPRESENTATIONS AND WARRANTIES 31 3.1 Financial Statements. 31 3.2 Organization; Existence. 32 3.3 Authorization; Power; Enforceable Obligations. 32 3.4 Consent; Government Authorizations. 32 3.5 No Material Litigation. 32 3.6 Taxes. 33 3.7 ERISA. 33 3.8 Governmental Regulations, Etc. 34 3.9 Subsidiaries. 35 3.10 Use of Proceeds. 35 3.11 Contractual Obligations; Compliance with Laws; No Conflicts. 35 3.12 Accuracy and Completeness of Information. 36 3.13 Environmental Matters. 36 3.14 No Burdensome Restrictions. 37 3.15 Title to Property. 37 3.16 Insurance. 37 3.17 Licenses and Permits. 38 3.18 Anti-Terrorism Laws. 38 3.19 Labor Matters. 38 3.20 Compliance with OFAC Rules and Regulations. 38 3.21 Compliance with FCPA. 39 i SECTION 4 CONDITIONS 39 4.1 Conditions to Closing. 39 SECTION 5 AFFIRMATIVE COVENANTS 41 5.1 Financial Statements. 41 5.2 Certificates; Other Information. 42 5.3 Notices. 44 5.4 Maintenance of Existence; Compliance with Laws; Contractual Obligations. 45 5.5 Maintenance of Property; Insurance. 45 5.6 Inspection of Property; Books and Records; Discussions. 45 5.7 Use of Proceeds. 46 5.8 Additional Guarantors. 46 5.9 Financial Covenants. 47 5.10 Payment of Obligations. 47 5.11 Environmental Laws. 47 SECTION 6 NEGATIVE COVENANTS 48 6.1 Indebtedness. 48 6.2 Liens. 49 6.3 Nature of Business. 49 6.4 Mergers, Sale of Assets and Indebtedness of Subsidiaries 49 6.5 Advances, Investments and Loans. 50 6.6 Transactions with Affiliates. 51 6.7 Fiscal Year; Organizational Documents. 51 6.8 Limitation on Restricted Actions. 51 6.9 Restricted Payments. 52 6.10 Sale Leasebacks. 52 6.11 No Further Negative Pledges. 52 SECTION 7 EVENTS OF DEFAULT 53 7.1 Events of Default. 53 7.2 Acceleration; Remedies. 55 7.3 Rescission of Acceleration. 56 SECTION 8 AGENCY PROVISIONS 56 8.1 Appointment. 56 8.2 Delegation of Duties. 56 8.3 Exculpatory Provisions. 57 8.4 Reliance by Administrative Agent. 57 8.5 Notice of Default. 57 8.6 Non-Reliance on Administrative Agent and Other Lenders. 58 8.7 Indemnification. 58 8.8 Administrative Agent in Its Individual Capacity. 59 8.9 Successor Administrative Agent. 59 8.10 Patriot Act Notice. 59 8.11 Other Agents, Arrangers and Managers. 60 ii SECTION 9 GUARANTY 60 9.1 The Guaranty. 60 9.2 Bankruptcy. 61 9.3 Nature of Liability. 61 9.4 Independent Obligation. 61 9.5 Authorization. 62 9.6 Reliance. 62 9.7 Waiver. 62 9.8 Limitation on Enforcement. 63 9.9 Confirmation of Payment. 64 SECTION 10 MISCELLANEOUS 64 10.1 Amendments and Waivers. 64 10.2 Notices. 66 10.3 No Waiver; Cumulative Remedies. 68 10.4 Survival of Representations and Warranties. 68 10.5 Payment of Expenses and Taxes. 68 10.6 Successors and Assigns; Participations; Purchasing Lenders. 69 10.7 Adjustments; Set-off. 72 10.8 Table of Contents and Section Headings. 73 10.9 Counterparts. 73 10.10 Effectiveness. 73 10.11 Severability. 73 10.12 Integration. 73 10.13 GOVERNING LAW. 74 10.14 Consent to Jurisdiction and Service of Process. 74 10.15 Confidentiality. 74 10.16 Acknowledgments. 75 10.17 Waivers of Jury Trial. 75 iii SCHEDULES Schedule 1.1A Form of Account Designation Letter Schedule 1.1B Mandatory Cost Rate Schedule 1.1C Lenders and Commitments Schedule 2.1(a) Form of Funding Indemnity Letter Schedule 2.1(d) Form of Term Loan Note Schedule 2.3 Form of Notice of Extension/Conversion Schedule 2.13 2.13 Certificate Schedule 3.9 Subsidiaries Schedule 3.16 Insurance Schedule 3.19 Labor Matters Schedule 4.1(d) Form of Secretary’s Certificate Schedule 5.2(b) Form of Officer’s Compliance Certificate Schedule 5.8 Form of Joinder Agreement Schedule 6.1 Indebtedness Schedule 6.2 Liens Schedule 10.6(c) Form of Assignment and Assumption iv CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of June 30, 2008 (the “Credit Agreement”), is by and among HNI Corporation, an Iowa corporation (the “Borrower”), those Domestic Subsidiaries of the Borrower identified as “Guarantors” on the signature pages hereto and such other Domestic Subsidiaries of the Borrower as may from time to time become a party hereto (the “Guarantors”), the lenders named herein and such other lenders as may become a party hereto (collectively, the “Lenders” and individually, a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the “Administrative Agent”). W I T N E S S E T H WHEREAS, the Borrower has requested that the Lenders provide a $50,000,000 term loan facility for the purposes hereinafter set forth; and WHEREAS, the Lenders have agreed to make the requested term loan facility available to the Borrower on the terms and conditions hereinafter set forth. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1 DEFINITIONS 1.1Definitions. As used in this Credit Agreement, the following terms shall have the meanings specified below unless the context otherwise requires: “Account Designation Letter” means the Notice of Account Designation Letter dated the Closing Date from the Borrower to the Administrative Agent in substantially the form attached hereto as Schedule 1.1A. “Administrative Agent” has the meaning set forth in the first paragraph hereof, together with any successors or assigns. “Administrative Details Form” means, with respect to any Lender, a document containing such Lender’s contact information for purposes of notices provided under this Credit Agreement and account details for purposes of payments made to such Lender under this Credit Agreement. “Affiliate” means as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, a Person shall be deemed to be “controlled by” a Person if such Person possesses, directly or indirectly, power either (a) to vote 10% or more of the securities having ordinary voting power for the election of directors of such Person or (b) to direct or cause the direction of the management and policies of such Person whether by contract or otherwise. 1 “Alternate Base Rate” means, for any day, the rate per annum (rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of (a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the Prime Rate in effect on such day.If for any reason the Administrative Agent shall have reasonably determined (which determination shall be conclusive absent manifest error) that it is unable after due inquiry to ascertain the Federal Funds Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms hereof, the Alternate Base Rate shall be determined without regard to clause (a) of the first sentence of this definition until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be effective on the effective date of such change in the Prime Rate or the Federal Funds Rate, respectively. “Alternate Base Rate Loans” means any Term Loan that bears interest at an interest rate based on the Alternate Base Rate. “Anti-Terrorism Laws” has the meaning set forth in Section “Applicable Percentage” means, for any day, the rate per annum set forth below opposite the applicable level then in effect, it being understood that the Applicable Percentage for (a) Term Loans that are Alternate Base Rate Loans shall be the percentage set forth under the column “Alternate Base Rate Margin for Term Loans” and (b) Term Loans that are LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR Rate Margin for Term Loans”: Applicable Percentage Level Leverage Ratio Alternate Base Rate Margin for Term Loans LIBOR Rate Margin for Term Loans I > 2.50 to 1.0 1.000% 2.000% II < 2.50 to 1.0 but > 1.75 to 1.0 0.875% 1.875% III < 1.75 to 1.0 but > 1.00 to 1.0 0.750% 1.750% IV < 1.00 to 1.0 0.500% 1.500% The Applicable Percentage shall, in each case, be determined and adjusted quarterly as of the date on which the Administrative Agent has received from the Borrower the financial information and certifications required to be delivered to the Administrative Agent and the Lenders in accordance with the provisions of Sections5.1(a) and (b) and Section5.2(b) (each an “Interest Determination Date”).Such Applicable Percentage shall be effective from such Interest Determination Date until the next such Interest Determination Date.The initial Applicable Percentages shall be based on Level III until the first Interest Determination Date occurring after the delivery of the officer's compliance certificate pursuant to Section 5.2(b) for the quarter ending June 28, 2008.After the Closing Date, if the Borrower shall fail to provide the quarterly financial information and certifications in accordance with the provisions of Sections5.1(a) and (b) and Sections 5.2(a) and (b), the Applicable Percentage from such Interest Determination Date shall, on the date five (5) Business Days after the date by which the Borrower was so required to provide such financial information and certifications to the Administrative Agent and the Lenders, be based on Level I until such time as such information and certifications are provided, whereupon the Applicable Percentage shall be determined by the then current Leverage Ratio.In the event that any financial statement or certification delivered pursuant to Section 5.1 is shown to be inaccurate (regardless of whether this Agreement or the Commitments are in effect when such inaccuracy is discovered), and such inaccuracy, if corrected, would have led to the application of a higher Applicable Percentage for any period(an “Applicable Period”) than the Applicable Percentage applied for such Applicable Period, and only in such case, then the Borrower shall immediately (i) deliver to the Administrative Agent a corrected compliance certificate for such Applicable Period, (ii) determine the Applicable Percentage for such Applicable Period based upon the corrected compliance certificate, and (iii) immediately pay to the Administrative Agent the accrued additional interest owing as a result of such increased Applicable Percentage for such Applicable Period, which payment shall be promptly applied by the Administrative Agent in accordance with Section 2 “Assignment and Assumption” means an Assignment and Assumption substantially in the form of Schedule 10.6(c). “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States Code, as amended, modified, succeeded or replaced from time to time. “Borrower” has the meaning set forth in the first paragraph hereof, together with any successors or assigns. “Business Day” means any day other than a Saturday, Sunday or legal holiday on which commercial banks in Charlotte, NorthCarolina and NewYork, NewYork are authorized or required by law to close; provided, however, that when used in connection with a rate determination, borrowing or payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which banks in London, England are not open for dealings in deposits of Dollars in the London interbank market. “Capital Lease” means, as applied to any Person, any lease of any Property (whether real, personal or mixed) by that Person as lessee which, in accordance with GAAP, is or should be accounted for as a capital lease on the balance sheet of that Person. “Capital Stock” means (a) in the case of a corporation, capital stock, (b) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (c) in the case of a partnership, partnership interests (whether general or limited), (d) in the case of a limited liability company, membership interests and (e) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distribution of assets of, the issuing
